Case 1:14-cv-00099-TH-ZJH Document 70 Filed 09/07/21 Page 1 of 1 PageID #: 196



                               **NOT FOR PRINTED PUBLICATION**

                             IN THE UNITED STATES DISTRICT COURT

                              FOR THE EASTERN DISTRICT OF TEXAS

                                          BEAUMONT DIVISION

TIMOTHY CARRILLO                                         §

VS.                                                      §                    CIVIL ACTION NO. 1:14cv99

NURSE SHOEMAKER, ET AL.                                  §

                        ORDER ACCEPTING THE MAGISTRATE JUDGE’S
                             REPORT AND RECOMMENDATION

        Timothy Carrillo, proceeding pro se, filed the above-styled civil rights lawsuit pursuant to

42 U.S.C. § 1983 against Nurse Shoemaker and an unidentified medical supervisor. The court

referred this matter to the Honorable Zack Hawthorn, United States Magistrate Judge, for

consideration pursuant to 28 U.S.C. § 636 and applicable orders of this court. The Magistrate Judge

has submitted a Report and Recommendation of United States Magistrate Judge recommending this

lawsuit be dismissed for failure to state a claim upon which relief may be granted.

        The court has received and considered the Report and Recommendation, along with the

record and pleadings. Plaintiff did not object to the Report and Recommendation.1

                                                    ORDER

        The findings of fact and conclusions of law of the Magistrate Judge are correct and the report
of the Magistrate Judge is ACCEPTED as the opinion of the court. A final judgment shall be

entered dismissing this lawsuit in accordance with the recommendation of the Magistrate Judge.

         SIGNED this the 7 day of September, 2021.




                                             ____________________________
                                             Thad Heartfield
                                             United States District Judge
        1
           Plaintiff filed what was docketed as objections. However, plaintiff labeled his document as an answer to
the Report and Recommendation, rather than as objections. In his answer, plaintiff states he accepts the
recommendation that his claims be dismissed.
